DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Status of Claims
The following is a Final Office Action in response to Applicant’s Request for Continued Examination (RCE) filed on 11/10/2021.
Claims 1, 3, 7, 9, 12, 13, 17, and 20 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending.

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and they overcome the U.S.C. 35 112(a) Rejection.
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 101. An updated 101 rejection will address applicant’s amendments. 

Response to Arguments
Regarding Applicant’s U.S.C. 35 112(a) rejection, applicant’s amended claim 3 in such way to overcome the U.S.C. 35 112(a) rejection on record. The examiner agrees that amended claim 3 overcomes the U.S.C. 35 112(a) rejection. The U.S.C. 35 112(a) rejection is withdrawn.  
Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant asserted that the current claims do not recite a method of organizing human activity and do not recite an abstract idea of managing commercial interactions including sales activities or behavior and business relations. The applicant further asserts that the MPEP defines "commercial or legal interactions" as a fundamental, abstract economic concepts (e.g., hedging, mitigating settlement risk, and arbitration). Contrastingly, the present claims are distinguishable because they recite a technical solution to a problem in the accuracy of a distribution and supply chain network. Id. at [0002]. Therefore, the recited engineering methods and systems cannot be interpreted as a "commercial or legal interactions," as described in 2106.04(a)(2) (II)(B).
The examiner respectfully disagrees. It is first noted that 2106.04(a)(2) (II) that the phrase "methods of organizing human activity" is used to describe concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), which are analogues to the claimed invention. The instant application claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claimed invention is directed to selecting a distribution center and retail store to fulfill the electronic order based on sakes activities and business relation such as an amount of said products available for shipping in the distribution center and the retail store , shipping cost, replenishment cost, etc.. which reads on concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
Next the applicant asserts that similar to Example 42 of the U15Response to Office Action dated: March 4, 2022SPTO Guidance' he present independent claims are directed to a solution to a problem in retail and distribution fulfillment management systems. Instant Application at Para. [0001]. Currently in the prior art, when a customer submits an online order a merchant can fulfill the online order from the inventory at their distribution center and/or offer pick up from a brick and mortar store. Id. at Para. [0002]. However, the prior art fails to consider the costs of the distribution center and the brick and mortar store fulfilling the online order, such as lost sales costs and replenishment costs. Id. There is currently no analysis to determine the optimal source from which to supply the products. Id. As such, the estimated delivery date provided to the customer may not be accurate. Id. In addition, the prior art fails to consider the location of the product within the brick and mortar store. Id. The Claim 1 language does not simply recite, as in the Claim 2 of Example 42, applying an abstract idea to a computer environment. Doing so would be akin to stating: "determine, by a computer, the distribution center base on replenishment cost and lost sales cost, and deliver to the customer." To the contrary, the present claims specifically articulates additional features that claim a 18U.S. Application No.: 15/964,954 Attorney Docket No.: 3014US02 (R3014-24601)Response to Office Action dated: March 4, 2022specific way in which the technical improvement, which solves the above mention problem, is made to retail and distribution fulfillment management systems. Thus, for at least these reasons, when properly considered as a whole, the elements recited by Applicant's independent claims integrate any allegedly abstract idea into a practical application.
The examiner respectfully disagrees. The examiner notes that Example 42 was found eligible under Step 2A Prong II because “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Unlike Example 42, the instant application merely utilize a general purpose computer to calculate demand for a product at a location, determining shipping cost and lost of sale cost, and determine distribution center to fulfill and order without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of calculation would come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).   Moreover, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data, and presenting the results of the analysis.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, the additional elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
The present claims contain significantly more for a similar reason discussed in Claims 2 of Example 36, in which the USPTO found that the claim was directed to data collection and management techniques to practice the concept of inventory management.2 The Office found that the processor and memory limitation do not amount to significantly more, however when used in combination with the video camera array in a certain manner it provided significantly more that the abstract idea because it provides a technological solution to the technological problem of automatically tracking object and determining their location. Id.  The Office went on to point out in support of Claim 2's patent eligibility, that the claimed limitations of Example 36 are not simply an attempt to generally link the abstract idea to the technological environment of computer vision systems. Id. Similarly, the Claim 1 controller, processor, trained machine learning model, etc., may be routine, well understood, and conventional in the art, but-as described in Prong 2 of the Step 2A analysis-the claimed limitations, as a whole, are directed to a specific way in which the technical improvement is made to retail and distribution fulfillment management systems.  Thus, under step 2B of the two-part Alice/Mayo test, independent Claim 1 recites "significantly more" than a judicial exception and are therefore patent- eligible under § 101. As such, at least for these reasons, the subject matter of Claim 1 is patent eligible.
The examiner respectfully disagrees. The examiner notes that unlike Example 36 which was found eligible under Step 2B because the memory and processor in combination with a high‐resolution video camera array with predetermined overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera(s) provides significantly more than the abstract idea of using data collection techniques to manage inventory, the instant claims when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale. 
Accordingly, Applicant’s arguments concerning the 101 rejection are not persuasive and the rejection is therefore maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-11), the system (claims 12-19), and the method (claim 20) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A system for managing fulfillment of one or more online orders, the system comprising: a controller configured to receive one or more online orders and one or more carrier delivery routes associated with each of the one or more online orders, wherein the online order comprises a product and a delivery destination for delivery of the product; and a processor in communication with the controller and configured to: identify the product and the delivery destination for the online order; locate at least one distribution center and at least one retail store having the product within a defined distance from the delivery destination; implement a trained machine learning model configured to determine a demand for the product at each of the distribution center and the retail store, wherein the machine learning model is configured to select a trained predictive model for each of the distribution center and the retail store; implement the trained predictive model for each of the distribution center and the retail store, wherein each of the trained predictive models is configured to: determine an amount of the products available for shipping in the distribution center and the retail store; determine a time of replenishing the distribution center and the retail store with the product; and 2Response to Office Action dated: March 4, 2022 determine a shipping cost for the distribution center and the retail store to ship product to the delivery destination based on the amount of the products available for shipping, the time of replenishing the product to the distribution center and the retail store, and the demand for the product at the distribution center and the retail store; determine a lost sales cost for the distribution center and the retail store to ship the product, wherein the lost sales cost is determined based at least partially on an expected profit gain from selling at least one additional product along with the product in-store compared to selling the product online; select one of the distribution center and the retail store to fulfill the online order for the product based at least partially upon the shipping cost and the lost sales cost; and wherein the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time.  Claims 12 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a controller configured to receive information and a processor in communication with said controller and configured to (function), and implement a trained machine learning model, and the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time (post-solution activity).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Drawings figures 1 and 6 illustrated high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a controller configured to receive information and a processor in communication with said controller and configured to (function) and implement a trained machine learning model, and the controller is further configured to alter the one or more carrier delivery route and the delivery destination based on the selected distribution center and the retail store in real-time.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figs. 1 and 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2-11 and 13-19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Examiner Notice
Claims 1-20 are allowable over the prior art of record, however they are not allowable because they stand rejected under 35 USC 101 rejection. The claims would be allowable if they were amended in such a way as to overcome 101 rejection set forth in the action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150029865 A1
NETWORK TRAFFIC ROUTING OPTIMIZATION
Drobinsky; Alex et al.
US 9800477 B2
Generating a service cost model using discovered attributes of provisioned virtual machines
Burton; Peter H. et al.
US 20110258065 A1
Product Recall Platform Apparatuses, Methods And Systems
Fordyce, III; Edward W. et al.
US 20020035537 A1
Method For Economic Bidding Between Retailers And Suppliers Of Goods In Branded, Replenished Categories
Waller, Matthew A.
US 20100114554 A1
PREDICTIVE MODELING

Misra; Vishwas

US 20180075401 A1
ALLOCATING A PRODUCT INVENTORY TO AN OMNICHANNEL DISTRIBUTION SUPPLY CHAIN
Harsha; Pavithra et al.
US 20170083967 A1
DEMAND-BASED PRODUCT SOURCING
Shiely; Brent et al.
US 20150134413 A1
FORECASTING FOR RETAIL CUSTOMERS
Deshpande; Ajay Ashok et al.
US 20030233246 A1
Method and system for selecting a sales channel
Snapp, Lawrence  et al.
US 7092929 B1
Method And Apparatus For Planning Analysis
Dvorak; Robert E.
US 20030126103 A1
Agent using detailed predictive model
Chen, Ye  et al.
US 20150032512 A1
METHOD AND SYSTEM FOR OPTIMIZING PRODUCT INVENTORY COST AND SALES REVENUE THROUGH TUNING OF REPLENISHMENT FACTORS
Bateni; Arash


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/             Examiner, Art Unit 3683

/TIMOTHY PADOT/             Primary Examiner, Art Unit 3683